               Case 6:19-bk-06510-LVV        Doc 49     Filed 05/29/20     Page 1 of 3




                                       ORDERED.
 Dated: May 28, 2020




                      UNITED STATES BANKRUPTCY COURT
                 MIDDLE DISTRICT OF FLORIDA – ORLANDO DIVISION

                                                              CASE NO. 6:19-bk-06510-LVV
                                                              CHAPTER 7
IN RE:

BRION TRAINOR-RENZI AKA BRION
RENZI AKA BRION T RENZI AKA B T
TRAINOR RENZI AKA BRION
THOMAS TRAINOR RENZI AKA
BRION THOMAS TRAINOR-RENZI
AKA B TRAINOR RENZI DBA
DOUBLE TEAM FITNESS and JILL
NOEL TRAINOR-RENZI AKA JILL
NOEL JOHNSON AKA JILL NOEL
BOSSELMAN AKA JILL TRAINOR-
RENZI AKA JILL N. BOSSELMAN
AKA JILL JOHNSON,
           Debtor(s)
__________________________________/

      ORDER CONDITIONALLY GRANTING MOTION FOR RELIEF FROM THE
       AUTOMATIC STAY IN FAVOR OF BAYVIEW LOAN SERVICING, LLC
                   (302 Walk View Ct, Apopka, Florida 32703)

         THIS CASE came on for hearing on May 26, 2020 upon the Motion for Relief from Stay
(the “Motion”) filed by Bayview Loan Servicing, LLC, (“Secured Creditor”) [Doc. No. 31]. The
parties having agreed to the entry of this Order and based on the record, it is,
         ORDERED:
         1.      The Motion is conditionally GRANTED.


19-02020 BLS
V8.20200124
               Case 6:19-bk-06510-LVV        Doc 49    Filed 05/29/20      Page 2 of 3




         2.      The automatic stay arising by reason of 11 U.S.C. §362 of the Bankruptcy Code is
terminated as to Secured Creditor’s interest in the following real property located at 302 Walk
View Ct, Apopka, Florida 32703 (the “Property”) and legally described as:




         3.      The automatic stay is modified for the sole purpose of allowing Secured Creditor
complete in rem relief to take any and all steps necessary to exercise any and all rights it may
have in the collateral, to gain possession of said collateral, to have such other and further in rem
relief as is just, but the Secured Creditor shall not obtain an in personam relief against the
Debtors.
         4.      The Court waives the fourteen (14) day stay of the Order Granting Relief pursuant
to Bankruptcy Rule 4001(a)(3) so that Secured Creditor may pursue its in rem remedies without
further delay.
         5.      The automatic stay is terminated to allow Secured Creditor to send to any party or
parties protected by the automatic stay any and all notices required by applicable state and/or
federal law or regulation; and to allow Secured Creditor to take such actions with respect to the
Property as are provided for under applicable nonbankruptcy law, including but not limited to,
informing Debtor(s) of any loan modification, short sale, or other loss mitigation options.
         6.      The Trustee shall have sixty (60) days to market the Property for sale. No
foreclosure sale of the Property shall occur prior to sixty (60) days from the date of this Order.
         7.      The entry of this Order shall be without prejudice to the Trustee to seek
reconsideration in the event of a pending contract for sale of the Property.
                                                ###


Submitted by:
Taji Foreman, Esquire
Kahane & Associates, P.A.
8201 Peters Road, Suite 3000
Plantation, Florida 33324
Attorney Taji Foreman, Esq. is directed to serve a copy of this Order on interested parties who do
not receive service by CM/ECF and file a proof of service within 3 days of entry of the Order.
19-02020 BLS
V8.20200124
               Case 6:19-bk-06510-LVV    Doc 49   Filed 05/29/20   Page 3 of 3




Copies furnished to:

Brion Trainor-Renzi
302 Walk View Ct
Apopka, Florida 32703

Jill Noel Trainor-Renzi
302 Walk View Court
Apopka, Florida 32703

Cynthia E Lewis, Esq.
Lewis & Monroe, PLLC
Attorney for Debtor(s)
Post Office Box 540163
Orlando Florida 32854

Laurie K. Weatherford, Trustee
Post Office Box 3450
Winter Park, Florida 32790

U.S. Trustee
United States Trustee – ORL 7/13, 7
Office of the United States Trustee
George C Young Federal Building
400 West Washington Street, Suite 1100
Orlando, FL 32801




19-02020 BLS
V8.20200124
